415 So. 2d 215 (1982)
SUCCESSION OF Archie G. HEARN.
Mallery Clotille Hearn MUSSELWHITE
v.
Mamie Slack HEARN, et al.
No. 82-C-1180.
Supreme Court of Louisiana.
June 4, 1982.
Denied. Result is correct.
DIXON, C. J., and MARCUS, J., concur in the denial, La.App., 412 So. 2d 692, being of the opinion that the 5 year prescription period began to run from the date of the judgment of possession (Feb. 13, 1975) but was interrupted by plaintiff's pleading filed in the succession proceedings on Nov. 23, 1979.